DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 64-80 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 64, Saroka et al US 10,898,102 teaches electromagnetic (EM) probes and method of using such EM probes and systems which use such electromagnetic (EM) probes; Mangrum US 10,923,800 teaches package electronic device having integrated antenna and locking structure; Tornatta, Jr. et al 10,749,247 teaches multi-resonant antenna structure; Li et al US 10,290,922 teaches electronic device. However, the teaching of the prior art either combined or alone fails to teach
a feed source changer includes an arm rotatable between a substantially horizontal position and a substantially vertical position, an antenna wheel rotatably mounted to said arm, said antenna wheel includes a shroud disposed about a center body, at least two feed sources separately mounted to an outer side of said center body, said feed sources aligned along a rotational plane of said center body so that said feed sources are tangentially disposed with respect to said center body.
Dependent claims 65-80 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NHAN T LE/Primary Examiner, Art Unit 2649